Citation Nr: 1203754	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  04-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.   

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The record documents that the Veteran served on active duty from June 1983 to April 1987.  The appellant claims to be the Veteran's surviving spouse.            

This case comes before the Board of Veterans Appeals (the Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board notes that two other issues have been raised by the record that have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

First, in addition to the claims on appeal, the appellant filed a claim for accrued benefits in June 2002.  As the Veteran had two claims pending at the time of his death in May 2002 (issues addressed in the April 2002 rating decision) her claim for accrued benefits should be adjudicated.  

Second, the appellant has implied in her statements of record that the Veteran's death in May 2002 may have related to his care at a VA medical facility.  The record indicates that the Veteran underwent nose surgery in May 2002 for which he was prescribed morphine.  The record indicates he died the following day.  The subsequent coroner's reports and toxicology reports indicate that that the prescribed morphine may have factored into the Veteran's death.  Based on this evidence, a claim for service connection for cause of the Veteran's death should be adjudicated under 38 U.S.C.A. § 1151.    
  
As the Board does not have jurisdiction over these issues, each is referred to the AOJ for appropriate action.  




REMAND

Service treatment records indicate that the Veteran may have undergone surgical treatment for a nose disorder in February 1985.  As indicated, the Veteran did undergo nose surgery in May 2002.  The record also indicates that medication ingested pursuant to his treatment factored into his death.  A medical opinion addressing whether service related to the Veteran's death should be included in the claims file.

Remand is also warranted here for other development, to include an attempt to obtain evidence of the appellant's marriage to the Veteran, VA treatment records, private treatment records, potential additional service treatment records, and new notification under the Veterans Claims Assistance Act of 2000 (VCAA).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
 
Accordingly, the case is REMANDED for the following action:

1.  Full VCAA notification pursuant to Dingess should be provided to the appellant.  

2.  The RO should request that the appellant submit documentation that evidences her marriage to the Veteran.  

3.  All relevant VA and private treatment records should be included in the claims file if not already done so.  The Board particularly notes the importance of VA records pertaining to the Veteran's nasal surgery in May 2002, and the private treatment records (requested by the RO in December 2008) reflecting any care the Veteran may have received just prior to his death on May 10, 2002.  

4.  In an April 2004 statement, the appellant indicated that the Veteran served on active duty between 1979 and 1982, in addition to his service between 1983 and 1987, noted above.  The RO should attempt to verify whether there was any active service between 1979 and 1982 and, if this is correct, attempt to obtain any service treatment records pertaining to that earlier period of service.  

5.  After associating all outstanding records with the claims folder pursuant to the above-requested development, a VA examiner should then review the claims file, and comment on the appellant's claim.  The claims file, to include a copy of this entire remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All findings should be reported in detail, moreover.      

The examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's death related to his active service, or to any service-connected disorders (currently hepatitis).  The rationale for all opinions expressed must be provided. 

6.  The claims on appeal should then be readjudicated.  If a determination remains unfavorable to the appellant, she should receive a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the appellant.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



